 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332 The Second Shift, Inc. d/b/a Jobsite Staffing and Job-site Personnel, Inc., a single employer and Inter-national Brotherhood of Electrical Workers, Local Union 756, AFLŒCIO. Case 12ŒCAŒ17521 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On October 10, 2002, Administrative Law Judge Kelt-ner W. Locke issued the attached bench decision. The General Counsel and the Union each filed exceptions and the Union filed a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order and to adopt the recommended Order as modified and set forth in full below.1  The complaint alleges, inter alia, that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire and refusing to consider for hire 17 job applicants. The judge found that the Respondent violated Section 8(a)(3) and (1) by refusing to hire five applicants, Barry Bostwick, Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen Williams.2 The judge dismissed complaint allegations that the Respondent violated Section 8(a)(3) and (1) by refusing to hire 13 other job applicants.3 The judge further found that the Respondent violated Section 8(a)(3) and (1) by refusing to consider for hire all 18 job applicants.4                                                                                                                                                         1 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and to include our customary expunction remedy, which the judge omitted. 2 One of the applicants who the judge found that the Respondent unlawfully refused to hire, Bostwick, was not alleged as a discriminatee in the complaint. 3 The 13 applicants were John Barrington, Richard Buffington, Christopher Downs, Bruce Evans, Jamie Eyler, Richard Forrester, John Gambone Sr., John Gambone Jr., Jason Harrison, Robert Higley, Eric Law, Ken Mortensen, and James Warren. 4 The judge included Bostwick in the refusal-to-consider violation as well as the refusal-to-hire violation, although he was not alleged as a discriminatee in the complaint. Thus, the total number of applicants who the Respondent unlawfully refused to consider, as found by the judge, was 18.   The judge also found that the Respondent violated Sec. 8(a)(1) by informing employees that it was futile for union applicants to apply for work, maintaining a work rule prohibiting employees from discussing their wage rates with each other, and interrogating employees concern-ing their union membership, activities, and sympathies. The judge dismissed the remaining 8(a)(1) allegations. The Union filed exceptions regarding the refusal-to-hire allegations that the judge dismissed, the judge™s spe-cific findings in dismissing the refusal-to-hire allegation regarding applicant Christopher Downs, the judge™s find-ing that the Respondent unlawfully refused to hire Barry Bostwick, and the judge™s remedy for the refusal-to-consider violations. The General Counsel filed excep-tions contending that the judge™s notice to employees failed to contain remedial language consistent with his conclusions of law and Order.  In his decision, after setting forth the framework estab-lished in FES, 331 NLRB 9 (2000), for analyzing alleged refusal-to-hire violations, the judge found that the Gen-eral Counsel had established the first FES element re-garding all the alleged discriminatees: the Respondent was hiring at the time that they submitted applications. Regarding the second FES element, the judge found that Bostwick, Carnes, Murphy, Pelc, and Williams had ex-perience or training relevant to the announced or gener-ally known requirements of the positions for which they applied but that the record fell short of establishing this element for the 12 alleged discriminatees who did not testify at the hearing.5 The judge did not address whether this element was established regarding alleged discrimi-natee Christopher Downs, who testified at the hearing. Regarding the third FES element, the judge found that animus contributed to the Respondent™s decisions not to hire applicants known to be associated with the Union. The judge further found, however, that the record did not establish that the Respondent knew about the union af-filiation of some of the applicants. In particular, the judge found that the Respondent did not know of the union affiliation of Christopher Downs at the time that he submitted his application and the Respondent decided not to hire him. Although the judge dismissed the refusal-to-hire alle-gations regarding 13 of the applicants on the basis that the record did not show that they had relevant training and experience and/or that the Respondent knew about their union affiliation, the judge failed to make particu-larized findings or to discuss or analyze the evidence in reaching these conclusions, other than evidence regard-ing the Respondent™s knowledge of Downs™ union af-filiation. Thus, as the Union points out, in finding that  No exceptions were filed regarding the judge™s disposition of the 8(a)(1) allegations or his findings that the Respondent violated Sec. 8(a)(3) and (1) by refusing to hire applicants Carnes, Murphy, Pelc, and Williams and by refusing to consider for hire all 18 applicants. Thus, these violations are not in issue. 5 The 12 alleged discriminatees who did not testify were John Bar-rington, Richard Buffington, Bruce Evans, Jamie Eyler, Richard Forres-ter, John Gambone Sr., John Gambone Jr., Jason Harrison, Robert Higley, Eric Law, Ken Mortensen, and James Warren. 340 NLRB No. 43  JOBSITE STAFFING 333relevant training and experience was not shown regard-
ing the applicants who did not testify, the judge failed to 
address evidence that the Re
spondent ran newspaper ads 
seeking ﬁelectriciansﬂ and that Union Business Manager 
Williams testified that all 14 alleged discriminatees who 
applied for jobs on July 31, 1995, were licensed electri-
cians and had served in apprenticeship programs.
6  Further, the judge found that the record did not estab-
lish that the Respondent knew about the union affiliation 

of ﬁsomeﬂ of the applicants and cited Downs as an ﬁex-
ampleﬂ of one such applicant.
7 The judge, however, 
failed to identify any other applicant whose union affilia-
tion was not shown to be known by the Respondent. 
Thus, we cannot determine which, if any, of the judge™s 
other dismissals was predicated, in whole or part, on the 
basis that the applicant™s union affiliation was not shown 
to be known by the Respondent or what evidence the 
judge relied on in reachin
g such a conclusion.  
Accordingly, as the judge™s decision fails to set forth 
sufficient findings and rationale, we shall remand this 
proceeding to the judge for a written analysis of the evi-

dence and the legal issues regarding the elements of rele-
vant training and experience and employer knowledge 
with respect to the refusal-to-hire allegations that the 
judge dismissed in his bench decision. See 
Dyna-
tron/Bondo Corp
., 326 NLRB 1170 (1998). 
If, on review of the record on remand, the judge de-
termines that the Respondent violated Section 8(a)(3) 
and (1) by its refusal-to-hire any of the applicants with 
regard to whom the judge previously dismissed refusal-
to-hire allegations, the judge shall further determine 
whether the record shows th
at the Respondent had job 
openings for which such applicants had relevant training 

and experience and the number of such openings, and the 
judge shall provide an appropriate remedy based on such 
findings. 
FES
 requires such an analysis to determine 
whether an affirmative backpay and instatement remedy 

may be ordered. 
FES, supra at 14.  
Additionally, in his bench decision, the judge found 
that the Respondent violated Section 8(a)(3) and (1) by 
refusing to consider for hire all 18 job applicants, but, as 
the Union notes, the judge failed to provide the remedy 
                                                          
                                                           
6 All but one of the refusal-to-hire allegations that the judge dis-
missed concerned applicants who applied for jobs on July 31, 1995. 
The 14 individuals who applied for 
jobs on July 31, 1995, were John 
Barrington, Richard Buffington, Bruce Evans, Jamie Eyler, Richard 
Forrester, John Gambon Sr., John Gam
bone Jr., Jason Harrison, Robert 
Higley, Eric Law, Ken Mortensen, 
Robert Murphy, James Warren, and 
Stephen Williams. The judge dismisse
d the refusal-to-hire allegations 
regarding all of these individuals except Murphy and Williams. The 
other refusal-to-hire allegation that the judge dismissed concerned 
Christopher Downs, who applied 
for a job on October 27, 1995. 
7 Judge™s decision, slip op. at 3. 
called for in 
FES for refusal-to-consider violations. 
FES, supra at 15; see, e.g., Mainline Contracting Corp
., 334 
NLRB 922, 924Œ925 (2001). In his supplemental decision 
on remand, the judge, therefore, shall provide the appro-
priate remedy for this violation.
8 However, when both a 
refusal-to-hire and a refusal-to
-consider for hire violation 
are found regarding the same applicant and an instatement 
and backpay remedy is ordered for the refusal-to-hire 
violation, the remedy for the refusal-to-consider violation 
is subsumed by the broader refusal-to-hire remedy. 
Gothic Stone Masonry
, 339 NLRB No. 116, slip op. at 1 
fn. 3 (2003). Thus, no additional refusal-to-consider rem-

edy is required regarding applicants Carnes, Murphy, 
Pelc, and Williams, as there are no exceptions to the 
judge™s findings that the Respondent unlawfully refused 
to hire them and that they should be instated and made 
whole. Accordingly, we shall not remand the refusal-to-
consider violations regarding applicants Carnes, Murphy, 
Pelc, and Williams. 
In view of the Union™s exception, we shall also remand 
the judge™s finding that the Respondent violated Section 
8(a)(3) and (1) by refusing to hire applicant Barry Bost-
wick, as the judge failed to explain his basis for finding 
this violation even though it was not alleged in the com-

plaint. On remand, the judge shall reconsider this finding 
and, regardless of the outcome, shall explain the basis for 
his disposition of it.  
As noted above, no exceptions were filed to the 
judge™s findings that the Respondent violated Section 

8(a)(3) and (1) by refusing to hire applicants Carnes, 
Murphy, Pelc, and Williams or to the judge™s findings 
that the Respondent violated Section 8(a)(1) by inform-
ing employees that it was futile for union applicants to 
apply for work, maintaining a work rule prohibiting em-
ployees from discussing their 
wage rates with each other, 
and interrogating employees concerning their union 
membership, activities, and sympathies. There is no rea-
son to delay the disposition and remedying of these un-
contested violations pending the outcome of the remand 
that we are ordering. Accordi
ngly, we shall issue a final 
order with respect to these violations.  
We shall sever the complaint allegations that we are 
remanding, i.e., the refusal-to-hire allegations that the 
judge dismissed and the refusal-to-consider allegations, 
other than those concerning applicants Carnes, Murphy, 
Pelc, and Williams, plus the refusal-to-hire violation that 
the judge found concerning Bostwick.
9 Although no ex-
 8 The merits of the refusal-to-consider violations are not to be revis-
ited on remand. As noted above, no exceptions were filed regarding 
them. 
9 In remanding, we are not passing on the Union™s exceptions to the 
judge™s specific findings in support of his dismissal of the refusal-to-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334 ceptions were filed regarding the merits of the refusal-to-
consider violations, we shall sever them, except those 
concerning Carnes, Murphy, Pelc, and Williams, because 
the remedy for them may be subsumed by the remedy for 
refusal-to-hire violations if, and to the extent that, the 
judge, on remand, finds any additional refusal-to-hire 
violations.  
Kaminski Electric & Service Co
., 332 NLRB 
452, 454 (2000).  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, The Second Shift, Inc. d/b/a Jobsite Staffing 
and Jobsite Personnel, Inc., 
a single employer, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Informing employees, including job applicants, that 
it was futile for union applicants to apply for work. 
(b) Interrogating employees, including job applicants, 
concerning their union membership, activities, and sym-
pathies. 
(c) Maintaining a work rule prohibiting employees 
from discussing their wage rates with each other. 
(d) Refusing to hire job applicants or consider them for 
hire because of their union membership or sympathies. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Jonathan Carnes, Robert Murphy, Phillip Pelc, and 

Stephen Williams instatement to the positions for which 
they applied or, if those positions no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges. 
(b) Make Jonathan Carnes, Robert Murphy, Phillip 
Pelc, and Stephen Williams whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the 
remedy section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful refusals to 

hire Jonathan Carnes, Robert Murphy, Phillip Pelc, and 
Stephen Williams and, within
 3 days thereafter, notify 
them in writing that this has been done and that the re-

fusals to hire them will not be used against them in any 
way. 
                                                                                            
                                                           
hire allegation regarding Christopher Downs. As we are setting forth a 
new notice to employees, we need not pass on the General Counsel™s 
exceptions to the judge™s notice. 
(d) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Rescind its work rule prohibiting employees from 
discussing wages with each other, and rescind and ex-

punge any warnings or other discipline imposed for vio-
lation of this rule. 
(f) Within 14 days after service by the Region, dupli-
cate and mail to all current employees and former em-

ployees employed by the Re
spondent at any time since 
July 31, 1995, and post at its facility in Altamonte, Flor-
ida, and at all other places where notices to employees 

customarily are posted, copi
es of the attached notice 
marked ﬁAppendix A.ﬂ
10 Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the issues of 
whether the Respondent violated Section 8(a)(3) and (1) 

of the Act by refusing to hire and/or refusing to consider 
for hire John Barrington, Barry Bostwick, Richard 
Buffington, Christopher Do
wns, Bruce Evans, Jamie 
Eyler, Richard Forrester, John Gambone Sr., John Gam-
bone Jr., Jason Harrison, Robert Higley, Eric Law, Ken 
Mortensen, and James Warren are severed from the rest 
of this proceeding and remanded to Administrative Law 
Judge Keltner W. Locke for the purposes described 
above. The judge sh
all prepare and serve on the parties a 
Supplemental Decision containing findings of fact, con-
clusions of law, and a recommended Order in accordance 
with this order of remand. Following service of the Sup-
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 JOBSITE STAFFING 335plemental Decision on the parties, the provisions of Sec-tion 102.46 of the Board™s Rules and Regulations shall be applicable. APPENDIX B NOTICE TO EMPLOYEES Posted by Order of the National Labor Relations Board An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT inform employees, including job ap-plicants, that it is futile for union applicants to apply for work. WE WILL NOT interrogate employees, including job applicants, concerning their union membership, activities and sympathies. WE WILL NOT maintain a work rule prohibiting em-ployees from discussing their wage rates with each other. WE WILL NOT refuse to hire job applicants or con-sider them for hire because of their union membership or sympathies. WE WILL NOT in any like or related manner interfere with, coerce, or restrain our employees in the exercise of their rights under Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen Williams instatement to the positions for which they applied or, if those positions no longer exist, to substantially equivalent positions. WE WILL make Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen Williams whole for any loss of earnings and other benefits suffered as a result of our unlawful discrimination against them, less any net in-terim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlawful refusals to hire Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen Williams, and WE WILL, within 3 days thereafter, notify them in writing that this has been done and that the refusals to hire them will not be used against them in any way. WE WILL rescind our work rule prohibiting employ-ees from discussing wages with each other, and rescind and expunge any warnings or other discipline imposed for violation of this rule. THE SECOND SHIFT, INC. D/B/A JOBSITE STAFFING AND JOBSITE PERSONNEL, INC., A SINGLE EMPLOYER Thomas Brudney, Esq., for the General Counsel. Stephen Williams, for the Charging Party. BENCH DECISION AND CERTIFICATION   STATEMENT OF THE CASE KELTNER W. LOCKE, Administrative Law Judge.  I heard this case on August 26Œ27 and September 11, 2002, in New Smyrna Beach, Florida.  After the parties rested, I heard oral argument, and on September 12, 2002, issued a bench decision pursuant to Section 102.35(a)(1) of the Board™s Rules and Regulations, setting forth findings of fact and conclusions of law.  In accordance with Section 102.45 of the Rules and Regu-lations, I certify the accuracy of, and attach hereto as ﬁAppen-dix A,ﬂ the portion of the transcript containing this decision.11   The complaint in this case, as amended, alleges that Respon-dent unlawfully discriminated against certain job applicants because of their union activities.  In the bench decision, I con-cluded that evidence supported findings that Respondent dis-criminated against some, but not all, of these named individu-als.  The bench decision further stated that after further review of the evidence, I would make specific findings in this certifica-tion regarding the individuals affected by the unlawful dis-crimination. In making such findings, I follow the analytical framework established by the Board in FES, 331 NLRB 9 (2000).  This decision requires the General Counsel to prove during the hear-ing on the merits (rather than later during a compliance hear-ing) that a respondent discriminated against an identified appli-cant because of that person™s union or protected activities.  The FES decision also lists the elements which the General Counsel must prove to carry the government™s initial burden.  Specifi-cally, the General Counsel must show  1. That the respondent was hiring, or had concrete plans to hire, at the time of the alleged unlawful conduct; 2. That the applicants had experience or training relevant to the announced or generally known requirements of the posi-tions for hire, or in the alternative, that the employer has not adhered uniformly to such requirements, or that the require-ments were themselves pretextual or were applied as a pretext for discrimination; and 3. That antiunion animus contributed to the decision not to hire the applicants.                                                             11 The bench decision appears in uncorrected form at pages 215 through 238 of the transcript.  The final version, after correction of oral and transcriptional errors, is attached as Appendix A to this Certifica-tion. [Omitted from publication.]   These corrections include the inser-tion of three paragraphs inadvertently omitted from the discussion of complaint par. 5(c).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336 Once the General Counsel has es
tablished these elements by 
a preponderance of the evidence
, the burden shifts to the re-
spondent to establish that it woul
d not have hired the applicant in question even in the absence of union or other protected 
activity.  In the present case
, although Respondent filed an-
swers to the complaint, it did not appear at hearing.  Thus, Re-

spondent did not present any ev
idence to support an argument 
that it would have rejected the alleged discriminatees even in 
the absence of union activity. 
For the reasons discussed below, I conclude that the General 
Counsel has satisfied the 
FES
 standards with respect to job 
applicants Barry Bostwick, Jonathan Carnes, Robert Murphy, 
Phillip Pelc, and Stephen Williams.  Noting the absence of 
evidence which might rebut the Ge
neral Counsel™s case, I find 
that Respondent unlawfully refused to hire these individuals 

beginning on the dates of their app
lications, which are listed to 
the right of their names: 
 Barry Bostwick  November 2, 1995 
Jonathan Carnes  September 22, 1995 
Robert Murphy  July 31, 1995 
Phillip Pelc  October 1995 
Stephen Williams July 31, 1995 
 Further, I conclude that the 
evidence does not establish that 
Respondent unlawfully refused to
 hire the other individuals 
alleged to be discriminatees in the complaint.  These conclu-

sions are based on the following analysis under the 
FES
 framework. For all of the alleged discri
minatees, the General Counsel 
has established the first 
FES element.  The evidence clearly 
establishes that Respondent was hiring at the time these persons 
submitted applications. 
With respect to the second 
FES
 element, the record estab-
lishes that Bostwick, Carnes, Murphy, Pelc, and Williams had 
experience or training relevant
 to the announced or generally 
known requirements of the positions
 for which they applied.  
The record falls short of establ
ishing this element for individu-
als who did not testify at the hearing. 
With respect to the third 
FES
 element, the record clearly 
shows that antiunion animus contributed to the decision not to 

hire applicants known to be asso
ciated with the Union.  Evi-
dence of this animus includes th
e statements violating Section 
8(a)(1) of the Act made by Res
pondent™s supervisor and agent, Henry Gee.  The bench decision discusses these statements at 
length. 
The General Counsel must do more, however, than prove the 
existence of animus.  The Government also must connect that 
animus with Respondent™s decision to reject a particular job 
applicant.  When evidence shows that Respondent knew about 
the job applicant™s union membersh
ip or activities, the connec-
tion appears obvious.  In the present case, however, the record does not establish that Respondent knew about the union af-
filiation of some of the job applicants. 
For example, Christopher Downs did not disclose his union 
affiliation when he applied fo
r work with Respondent on about 
October 27, 1995.  No credible extrinsic evidence establishes 

that Respondent had learned about Downs™ union ties from 
some other source, or even suspected as much.  Therefore, I 
conclude that the Government has not proven the third 
FES element. 
Of course, it is possible that work opportunities arose after 
Respondent learned about Downs™
 connection with the Union, 
and that Respondent passed over Downs in favor of other ap-
plicants for this reason.  Downs disclosed his union affiliation 
about a week after his initial job 
interview, when he returned to 
Respondent™s office to inqui
re again about employment. 
However, during this second conversation, Manager Gee 
made a statement to Downs which indicates that Respondent rejected Downs™ application for a lawful reason, Downs™ earlier 
failure to tell the truth when Gee asked him, during the initial 
job interview, if he knew a ﬁJ
im Downs.ﬂ  In response, Downs 
had told Gee that he did not know a ﬁJim Downs,ﬂ but he had 

failed to disclose that a ﬁJames Downsﬂ was his brother. 
According to Downs, when he visited the Respondent™s of-
fice the second time, Gee explai
ned that Respondent had not hired him because of this earlier lack of candor.  Crediting 

Downs, I find that Gee made this statement. 
Rejecting a job applicant for perceived untruthfulness does 
not violate the Act.  Therefore, ev
en were I to conclude that the 
General Counsel had established all three FES elements, I 
would still find that Respondent would not have hired Downs 
in any event for this lawful reason. 
Another witness, Barry Bostwick, was nearby during this 
conversation between Gee and Do
wns.  Bostwick™s testimony 
suggests Gee told Downs that he knew Downs was associated 

with the Union.  However, Bo
stwick™s testimony was vague 
and, based on my observations of 
the witnesses, I do not credit 
it. In sum, the evidence does not establish that Respondent 
unlawfully refused to hire the job applicants identified in the 
complaint except for Barry Bostwick, Jonathan Carnes, Robert 
Murphy, Phillip Pelc, and Stephen Williams. 
The complaint also alleges th
at Respondent unlawfully re-
fused to consider job applicants for hire because of their union 
membership, activities, or sympathies.  To establish such a 
violation, the General Counsel 
must show (1) that the respon-
dent excluded applicants from a hiring process; and (2) that 
antiunion animus contributed to the decision not to consider the 
applicants for employment. 
The evidence establishes th
at Respondent excluded Barry 
Bostwick, Jonathan Carnes, Robert Murphy, Phillip Pelc, and 
Stephen Williams from the hiring process and that antiunion 
animus contributed to the decision
 not to consider them.  Addi-
tionally, the evidence establishes that Respondent unlawfully 
refused to consider for hire the other job applicants named as 
discriminatees in the complaint.  Therefore, I conclude that the 
Government has established that
 Respondent violated Section 
8(a)(3) and (1) by refusing to consider job applicants for hire, 

as alleged. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached hereto as ﬁAppendix B.ﬂ 
 JOBSITE STAFFING 337Additionally, it appears that 
Respondent may have ceased 
business in whole or in part.  In accordance with the Board™s 
policy in 
Excel Container, Inc., 325 NLRB 17 (1997), I rec-
ommend that Respondent be ordered to mail a copy of the no-
tice to each person employed by Respondent on July 31, 1995, 
the date of the first unfair labor practice. 
Respondent must also rescind its unlawful rule that prohib-
ited employees from di
scussing their wages. 
The remedy must also undo the harm caused by Respon-
dent™s unlawful discrimination 
against five job applicants 
whom it denied employment.  
The appropriate remedy for a 
refusal-to-hire violation is a 
cease-and-desist order, and an 
order to offer the discriminatees immediate instatement to the 

positions for which they applied or, if those positions no longer 
exist, to substantially equivale
nt positions, and to make them whole for losses sustained by 
reason of the discrimination 
against them.  Therefore, the recommended order below pro-
vides both that Respondent s
hould instate Barry Bostwick, 
Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen 
Williams, and that Respondent should make them whole for 
losses they suffered because of the unlawful discrimination.
12As discussed above, the evidence also established that Re-
spondent unlawfully refused to cons
ider job applicants for hire.  
In FES, 331 NLRB 9 (2000), above, the Board instructed that if job openings arise after the beginning of a hearing on the mer-
its, the General Counsel must 
initiate a compliance proceeding 
to determine whether the discr
iminatees would have been se-
lected for the openings in the absence of the proven discrimina-
tory failure to consider them for employment. 
In the present case, Respondent™s
 failure to appear at the 
hearing makes it impossible to determine from the present re-
cord whether job openings have arisen.  Such issues must be 
deferred to the compliance stage of this proceeding. 
CONCLUSIONS OF LAW 
1. The Second Shift, Inc., doing
 business as Jobsite Staffing, 
was, at times material to the complaint, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. On or about February 29, 
1996, The Second Shift, Inc., 
doing business as Jobsite Staffing, established Jobsite Person-
nel, Inc. as a subordinate inst
rument to and a disguised con-
tinuation of The Second Shift, Inc., doing business as Jobsite 
Staffing. 3. At all material times since about February 29, 1996, The 
Second Shift, Inc., doing busine
ss as Jobsite Staffing and Job-site Personnel, Inc., have been 
affiliated business enterprises with common officers, ownership,
 directors, management, and 
supervision; have administered
 a common labor policy; have 
shared common premises and facilities; have interchanged per-
sonnel with each other; and have
 held themselves out to the 
public as a single integrated business enterprise. 
4. At all material times since about February 29, 1996, The 
Second Shift, Inc., doing busine
ss as Jobsite Staffing and Job-                                                          
 12 Backpay shall be computed in the manner prescribed in 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), with interest as set forth in New 
Horizons for the Retarded, 283 NLRB 1173 (1987). 
site Personnel, Inc., collectivel
y referred to herein as ﬁRespon-
dent,ﬂ are and have been alte
r egos and a single employer 
within the meaning of the Act. 
5. At all material times, Respondent has been an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
6. The Charging Party, Intern
ational Brotherhood of Electri-
cal Workers, Local Union 756, AFLŒCIO, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
7. The Respondent violated Section 8(a)(1) of the Act by the 
following conduct:  Informing employees that it was futile for 
union applicants to apply for work; interrogating employees 
concerning their union membership, activities and sympathies; 
maintaining a work rule prohibi
ting employees from discussing 
their wage rates with each other; refusing to hire or consider for 
hire Barry Bostwick, Jonathan 
Carnes, Robert Murphy, Phillip 
Pelc, and Stephen Williams. 
8. The Respondent violated Section 8(a)(3) of the Act by re-
fusing to hire Barry Bostwick, Jonathan Carnes, Robert Mur-
phy, Phillip Pelc, and Stephen Williams. 
9. The Respondent violated Section 8(a)(3) of the Act by re-
fusing to consider job applicants, including Barry Bostwick, 
Jonathan Carnes, Robert Murphy, Phillip Pelc, and Stephen 
Williams, for hire, because of their union membership, sympa-
thies, or activities. 
10. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
11. The Respondent did not engage in the unfair labor prac-
tices alleged in the consolidated complaint not specifically 
found herein. APPENDIX A 
This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Rules and Regulations.  The 

evidence establishes that Responde
nt violated Section 8(a)(1) 
and (3) of the Act, although not in every instance alleged in the 
Complaint. 
Procedural History 
This case began on November 7, 1995, when International 
Brotherhood of Electrical Work
ers, Local Union 756 filed its 
initial charge in this proceeding.  For convenience, I will refer 
to this labor organization as the ﬁUnionﬂ or the ﬁCharging 
Party.ﬂ 
The Union™s unfair labor practice charge identified the em-
ployer as ﬁThe Second Shift, 
Inc. doing business as Jobsite 
Staffing,ﬂ a temporary employment agency with an office in 
Altamonte Springs, Florida.  For convenience, I will refer to 
this corporation as ﬁJobsite Staffing.ﬂ The original charge al-
leged that this employer unlawfully refused to consider certain 
job applicants for hire because of
 ﬁtheir support, affiliation, or 
presumed membership and activities on the Union™s behalf.ﬂ  
On April 29, 1996, the Union amended this charge. 
On June 27, 1996, after investigation of the charge, the Re-
gional Director of Region 12 of the National Labor Relations 
Board issued a Complaint and Notice of Hearing, which I will 
call the ﬁComplaint.ﬂ  In issuing this complaint, the Regional 
Director acted on behalf of the General Counsel of the Board, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338 whom I will refer to as the ﬁG
eneral Counselﬂ or as the ﬁgov-
ernment.ﬂ 
On March 20, 1998, the Union again amended the unfair la-
bor practice charge.  This amendment named as the employer 
ﬁThe Second Shift, Inc. d/b/a 
Jobsite Staffing/Jobsite/Jobsite 
Personnel.ﬂ On August 6, 2001, the Genera
l Counsel issued an Amended 
Complaint, which named as Respondent both The Second Shift, 
Inc. d/b/a Jobsite Staffing and Jobsite Personnel, Inc., as a sin-
gle employer.  For simplicity, I will refer to this latter corpora-
tion as ﬁJobsite Personnel.ﬂ  A
dditionally, for convenience, I 
will refer to this Amended Complaint simply as the ﬁCom-

plaint.ﬂ On August 17, 2001, Jobsite Pers
onnel, Inc. filed an Answer 
to this Amended Complaint.  On August 21, 2001, Jobsite 
Staffing filed an Answer to the Amended Complaint. 
On December 27, 2001, the Regional Director issued an Or-
der postponing the hearing in this matter indefinitely.  On 
March 19, 2002, the Regional Dire
ctor issued an Order sched-
uling the hearing to begin on August 26, 2002. 
On August 26, 2002, hearing opened before me in New 
Smyrna Beach, Florida.  Respo
ndent did not appear.  Counsel 
for the General Counsel stated on the record that more than a 
year previously, the lawyer for Jobsite Staffing had informed 
him that this company had gone out of business in July 1996.  
Further, Counsel for the Genera
l Counsel quoted this attorney, 
Gary S. Betensky, as saying that 
he no longer represented this 
client and that ﬁneither he nor 
his client would show up at the hearing, whenever it would be.ﬂ 
Additionally, the General Counsel stated on the record that 
in about March 2001, the attorney
 for Jobsite Personnel, Inc. 
had stated that he no longer repr
esented this client, which was 
defunct, and that he would not appear at the hearing on this 
client™s behalf. 
Affidavits of service establish 
that the General Counsel sent 
copies of the Order Setting Date and Time of Hearing and the Order Setting Location of Hearing by regular mail to both Job-
site Staffing and to Jobsite Pers
onnel, Inc.  The General Coun-
sel stated on the record that the Regional Office had mailed 
these orders to the last known addresses of the two corpora-
tions, but that the Postal Service returned both orders undeliv-
ered. Records of the Florida Division of Corporations indicate that 
Jobsite Personnel, Inc. filed 
annual reports for 2001 and the 
preceding four years, but that Jobsite Staffing did not, which is 
consistent with the representation by its former attorney that the 
corporation was defunct.   
The addresses to which the General Counsel had mailed the 
pleadings were the addresses listed for the registered agents of 
the Respondent corporations in th
e records of the Florida Divi-
sion of Corporations.  However, as already noted, the Postal 
Service returned these documents undelivered. 
Counsel for the General Counsel also stated that in August 2002, two agents from the Board™s Miami office visited three 
other addresses where they be
lieved Jobsite Personnel or Job-
site Staffing might be doing business.  However, they found no 
one at these locations. 
Concluding that the General Co
unsel had tried all reasonable 
means to locate and serve the Respondent, I allowed the Gen-
eral Counsel to proceed with the government™s case.  See 
Beta 
Steel Corp., 326 NLRB 1267, 1267 fn. 3, 1268 (1998); 
Quality 
Hotel, 326 NLRB 83, 83 fn. 4 (1998). 
The General Counsel presented witnesses on August 26, 
2002.  The next day, the General Counsel requested an ad-
journment so that it could serve a subpoena on a company 
which had been a customer of 
Respondent, to obtain additional 
evidence regarding Respondent™s
 impact on interstate com-merce, necessary to establis
h that Respondent had met the Board™s standards for assertion of jurisdiction, as alleged in the 

Complaint.  I granted an adj
ournment to September 9, 2002. 
The General Counsel thereafter moved for an additional ex-
tension of time and I extended the recess until September 11, 
2002, when the hearing resumed.  Respondent did not appear 
when the hearing resumed. 
The General Counsel completed the presentation of the gov-
ernment™s evidence on September 11, 2002 and also presented 
oral argument on that date.  
Today, September 12, 2002, I am 
issuing this bench decision. 
Issues Relating to Jurisdiction 
and Status of the Parties  
In the Answers to Amended Complaint filed by Jobsite Staff-
ing and Jobsite Personnel, both co
rporations denied the allega-
tions in Complaint paragraph 1, related to the filing and service 
of the charge and amended charges.  However, as already dis-
cussed, neither of these corpora
tions appeared at the hearing, 
and the affidavits of service of
 the charges remain unrebutted. 
Based upon this evidence, and noting the presumption that 
government agencies conduct busi
ness in a regular manner, I 
find that the General Counsel has 
established the 
allegations in Complaint paragraphs 1(a), 1(b) and 1(c). 
Complaint paragraph 2(a) alleges that at all material times, 
Respondent Jobsite Staffing, a Fl
orida corporation with offices 
and places of business located in Altamonte Springs, Florida 

and at various other locations in Florida, had been engaged in 

the business of supplying temporary labor to employers in the 
construction industry throughout the State of Florida.   Jobsite 
Staffing denied this allegation on the basis that the Complaint 
did not specify what time period constituted ﬁat all material 
times.ﬂ  However, Jobsite Staf
fing™s Answer did contain the 
following admission: Respondent admits that at one time it did have an office in Al-
tamonte Springs, Florida and at other locations within the 
State of Florida and had been engaged in the business of sup-
plying temporary labor . . . . 
Additionally, Jobsite Staffing att
ached as an appendix to its 
Answer, and specifically incorporated by reference, a March 
18, 1996 letter to a Board attorney from Jobsite Staffing™s at-
torney at that time.  This letter
 and its attachments establish that 
Jobsite Staffing was in the 
business of supplying temporary 
labor to other employers, and 
that on September 25, 1995, it 
opened an office at Port Orange, Florida. 
Based on these documents and 
the uncontradicted testimony 
of Barbara Scott, whom I find to
 have been a supervisor and agent of Jobsite Staffing in 1995, I find that the General Coun-
sel has proven the allegations in Complaint paragraph 2(a). 
 JOBSITE STAFFING 339Complaint paragraph 2(b) alleges that at all material times 
since on or about February 29, 1996, Jobsite Personnel, a Flor-
ida corporation with offices and places of business located in 
Port Orange, Florida and in Altamonte Springs, Florida, and at various other locations in the State of Florida, has been engaged 
in the business of supplying temporary labor to employers in 
the construction industry throughout the State of Florida. 
Jobsite Personnel™s Answer generally denied the allegations 
in Complaint paragraph 2, but did include this admission:  
ﬁWith regard to Paragraph 2(b) of the Complaint, Respondent 
admits that in 1996 Respondent wa
s incorporated and started its 
business in the State of Florida supplying temporary labor to 
construction contractors, however, Respondent denies the re-
maining allegations of said Paragraph 2(b).ﬂ 
In addition to this admission and the records of the Florida 
Division of Corporations, certain other evidence also supports 
the allegations in Complaint paragraph 2(b).  The General 
Counsel introduced into eviden
ce certain Dun and Bradstreet 
ﬁBusiness Information Reportsﬂ 
concerning Jobsite Personnel.  
Such reports, of course, constitu
te hearsay which might not be 
competent evidence under the Federal Rules of Evidence.  

However, Section 10(b) of the National Labor Relations Act 
requires adherence to the Rules of Evidence only so far as 

ﬁpracticable.ﬂ 
The record does not establish th
at Jobsite Personnel is de-
funct, and it filed a report with the Florida Division of Corpora-tions in 2001.  It™s failure to appear at the hearing, notwith-
standing that it filed an Answer to the Complaint, creates a 
situation in which it is not practicable to follow the Rules of 
Evidence strictly.  Therefore, I will rely on the Dun and Brad-
street reports, but only to the extent that they confirm or cor-
roborate other evidence in the record. 
Additionally, the General Coun
sel relies on admissions in a 
response to an inquiry which a Bo
ard agent sent both to Robert 
Renner, at Jobsite Staffing, and 
to Robert Renner Jr. at Jobsite Personnel.  Other evidence in the 
record establishes that Robert 
Renner Jr. is the son of Robert Renner. 
The Board agent™s inquiry is dated May 7, 1999.  On the 
second page, below the Board agent™s signature, Robert Renner 
answered in handwriting and dated the response May 27, 1999.  
Along with the letter, which Renner sent back to the Board 
agent, he enclosed documents. 
In his response, Renner cautione
d that ﬁthe information pro-
vided is from me and me alone. 
 I cannot speak for Jobsite Per-
sonnel, Inc.ﬂ  In view of this
 caveat, I first must determine 
whether statements by Robert 
Renner, the father, constitute 
admissions attributable to Jobs
ite Personnel.  A report which 
Jobsite Personnel filed with the 
Florida Secretary of State on 
April 23, 1999 lists Robert B. Renner as president of the corpo-
ration and Robert B. Renner Jr. as its registered agent. 
Although the report gives the sa
me address for both Renners, 
that address is the principal pl
ace of business of Jobsite Person-
nel.  From the fact that the report identifies the registered agent 
as ﬁjuniorﬂ but does not use this designation for the corpora-
tion™s president, I conclude that
 the report is referring to two 
separate individuals and that 
the Robert B. Renner shown as 
corporate president is the same
 person who sent the May 27, 
1999 response to the Board agent.  Further, I conclude that on 
May 27, 1999, Robert B. Renner was a corporate officer and 

therefore, that his statements concerning Jobsite Personnel 
constitute admissions binding on that corporation, notwith-
standing his disclaimer. 
The documents enclosed with 
Renner™s response state that 
on February 29, 1996, ﬁwith his fa
ther™s approval, Robert B. 
Renner, Jr. started JobSite Personne
l, Inc.ﬂ  They also indicated 
that unlike Jobsite Staffing, the 
new corporation did not provide 
fringe benefits to its employees, so that it could compete with a 
rival which also did not pay fr
inge benefits.  However, the 
documents do establish that Jobsite Personnel engaged in the 
same business as Jobsite Staffi
ng, providing temporary workers 
to other employers. 
Based upon all of this evidence, I find that the government 
has proven the allegations raised
 in Complaint paragraph 2(b). 
Complaint paragraph 2(c) alleges that ﬁOn or about February 
29, 1996, Respondent Personnel wa
s established by Respondent 
Staffing as a subordinate instrument to and a disguised con-tinuation of Respondent Staffing.ﬂ 
Complaint paragraph 2(d) alleges that ﬁAt all material times 
since on or about February 29, 1996, Respondent Staffing and 

Respondent Personnel have been a
ffiliated business enterprises 
with common officers, ownership,
 directors, management and 
supervision; have administered
 a common labor policy; have 
shared common premises and facilities; have interchanged per-
sonnel with each other; and have
 held themselves out to the 
public as single-integrated business enterprises.ﬂ 
Complaint paragraph 2(e) alleges that Jobsite Staffing and 
Jobsite Personnel ﬁare, and have b
een at all materi
al times, alter 
egos and a single employer within the meaning of the Act.ﬂ 
The Answers of both Jobsite Staffing and Jobsite Personnel deny the allegations in Complaint paragraphs 2(c), 2(d) and 
2(e). As described above, the documents included with Robert 
Renner™s May 27, 1999 response to 
the Board agent states that 
ﬁwith his father™s approval, Robe
rt B. Renner, Jr. started Job-
Site Personnel, Inc.ﬂ  Additionally, these documents include 
organization charts for Jobsite 
Staffing and Jobsite Personnel.  
The chart for Jobsite Staffing indicates that Robert B. Renner 

(the father) was president of that corporation, that James Ste-
vens was vice president of operations, that Pam Anderson was 
operations assistant, and that Lois M. Renner was accounting 
manager. The chart for Jobsite Personnel lists Robert B. Renner Jr. as 
president and Robert B. Renner Sr
. as ﬁconsultant.ﬂ  It shows Lois M. Renner as accounting 
manager.  Pam 
Anderson, who held the position of operations 
assistant at Jobsite Staffing, 
appeared on the Jobsite Personnel 
chart as operations manager. 
The fact that Lois M. Renner
 served as accounting manager in both corporations indicates common oversight of the finan-
cial affairs of both entities.  Additionally, documents which 
Jobsite Personnel filed with the Fl
orida Secretary of State list 
Lois Renner as a corporate officer, specifically, treasurerŒ
secretary.  She was, in effect, chief financial officer of that 
corporation. The fact that Pam Anderson, 
who reported to the Jobsite 
Staffing operations manager, served as operations manager at 
Jobsite Personnel, shows a connect
ion in the operations of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340 two companies.  Although Anderson was in charge of opera-
tions at Jobsite Personnel, her subordinate role at Jobsite Staff-ing is consistent with a findi
ng that Jobsite Personnel was in a 
subordinate role. Although the organization chart submitted by the senior 
Robert Renner on May 27, 1999 
indicates that he was a ﬁcon-
sultantﬂ at Jobsite Personnel, documents that corporation filed 
with the Florida Secretary of State show that during certain 
periods, Renner served as Jobs
ite Personnel™s president.   
Newspaper advertisements, as 
well as the testimony of Un-
ion Business Manager Steven Williams, establish that Jobsite 
Personnel invited applicants to inquire about employment by 
calling the same telephone number 
used by Jobsite Staffing.  
Moreover, when Williams called this number, the person an-
swering the telephone indicated that Jobsite Personnel was the 
same business as Jobsite Staffing. 
Even without the testimony of Barbara Scott, who was a su-
pervisor of Jobsite Staffing with
in the meaning of Section 2(11) 
of the Act, the record establis
hes that Jobsite Staffing and Job-
site Personnel constitute a singl
e employer.  Her testimony 
bolsters that conclusion. 
When asked about the relationship between Jobsite Staffing 
and Jobsite Personnel, Scott referre
d to Robert Renner Jr. as ﬁa 
professional name changer.  He™s
 bad about paying taxes, there-
fore he just, taxes and bills, so he just changes his name . . . 
which is why I left the company. . . .ﬂ 
It is not necessary to determ
ine whether Renner is a ﬁprofes-
sional name changerﬂ or bad about
 paying taxes and bills.  It 
suffices to conclude, based on all the evidence, that the General 

Counsel has proven the allegations raised in Complaint para-
graphs 2(c), 2(d) and 2(e).  I so find.  Because Jobsite Staffing 
and Jobsite Personnel are alter egos and constitute a single 
employer, I will refer to them 
together simply as ﬁRespondent.ﬂ 
Complaint paragraph 2(f) alleges commerce facts to support 
the conclusion alleged in Complaint paragraph 2(g), that Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6) and (7) of the Act.  Respon-
dent denies these allegations. 
To establish that Respondent constitutes an employer en-
gaged in commerce, and therefore within the Board™s jurisdic-
tion, the General Counsel relies on records provided by one of 
Respondent™s customers, Owen Elec
tric Company, Inc.  These 
records and the testimony of their custodian establish that dur-
ing a representative 12-month period, Respondent provided 
services in excess of $50,000 to 
Owen Electric, an enterprise doing business within the State of Florida which is directly 

engaged in interstate commerce. 
 I find that the government has 
proven the allegations in Complaint paragraphs 2(f) and 2(g). 
Complaint paragraph 3 alleges that at all material times, the 
Charging Party has been a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
 Respondent denies this allega-tion.  Based on the testimony 
of Union Business Manager Wil-
liams, I find that the General Counsel has proven this allega-
tion. Complaint paragraph 4 alleges th
at four individuals were, at 
all material times, supervisors 
of Respondent and its agents 
within the meaning of Sections 2(11) and 2(13) of the Act, 
respectively.  These individuals are Robert B. Renner, president 
of Jobsite Staffing, Robert B. Renner Jr., president of Jobsite 
Personnel, Hank Gee, account 
executive, and Barbara Scott, 
office manager.  Respondent denies
 that these individuals were 
its supervisors and agents. 
Based primarily on the testimony of Barbara Scott, I find that 
she and Hank Gee both possessed the authority to hire employ-
ees, and that in so doing they 
exercised independent judgment 
in the interest of Respondent.  
I conclude that they were Re-
spondent™s supervisors and agents within the meaning of Sec-
tions 2(11) and 2(13). 
Based upon Scott™s testimony and other evidence, including 
reports filed with the Florida Secretary of State and admissions 
made in documents submitted to the Board, I find that Robert 
B. Renner and Robert B. Renner,
 Jr. were Respondent™s super-
visors and agents within the 
meaning of Sections 2(11) and 
2(13) of the Act. 
The Unfair Labor Practice Allegations 
On July 31, 1995, a rented van pulled up at Respondent™s of-
fice in Altamonte Springs, Florida and discharged 14 men.  
Inside the office, they told Manager Barbara Scott that they 
were there to apply for work. 
Assistant Business Manager Stephen Williams had planned 
this visit earlier the same day, almost on the spur of the mo-
ment.  Calling a telephone number which appeared in a help 
wanted ad, Williams had reached Scott.  From her, Williams 
had learned that Respondent needed
 11 electricians to refer to employers in the Daytona Beach area. 
During the telephone call, Scot
t had indicated that Respon-
dent planned to open an office in the Daytona Beach area to 
serve these employers, and sugge
sted that Williams wait a cou-ple of weeks until that office opened.  When Williams replied 
that he did not want to wait, Scot
t had suggested that if he came 
to Respondent™s Altamonte Springs office, he could apply 

there. 
Williams brought 13 Union members with him as part of an 
organizing strategy known by its acronym, ﬁCOMET.ﬂ  The 

strategy entailed sending union members to apply for work with 
a targeted employer.  Sometimes, the applicants would appear 
at the employer™s office wearing clothing which clearly identi-
fied their affiliation with th
e union.  Other times, a union mem-ber would apply for work without
 revealing this link.  If an 
employer hired applicants not k
nown to be associated with the 
Union but passed over applicants wearing union insignia, the 

disparate treatment would indicate to the Union that this em-
ployer had discriminated in
 violation of the Act. 
On July 31, 1995, the 14 men who entered Respondent™s of-
fices wore caps and T-shirts clearly proclaiming their Union 
identity.  Complaint paragraph 5(a) alleges that on this occa-
sion, Respondent, by Barbara Scot
t, told employees that they 
could not talk about the Union on the job.  Respondent denied 
this unfair labor practice allega
tion and all other unfair labor 
practice allegations in the complaint. 
According to Assistant Busine
ss Manager Williams, another 
person employed by Respondent had come out of an interior 

office and had begun talking with the job applicants.  This per-
son suggested that the appli
cants wait until Respondent™s Day-
tona Beach office opened in two weeks, when Scott interjected 
 JOBSITE STAFFING 341that they could go on strike if they wanted to but if they did, 
they™d be replaced.   
Williams testified that Scott told the men they were not al-
lowed to talk union except at lunch time.   Williams asked, 
ﬁAre we not allowed to talk about other issues, such as hunting 
and fishing?ﬂ  According to Williams, Scott replied, ﬁYou™re 
not there to talk.  You™re there to work.ﬂ 
For several reasons, to the extent that Scott™s testimony con-
flicts with that of other witnesses, I credit Scott.  She appeared 
at the hearing under subpoena, and did not have an interest in 
the outcome of the case. 
Additionally, as discussed abov
e, Scott did not testify fa-
vorably about one of Respondent™s principals, Robert Renner 
Jr., but called him a ﬁname changerﬂ who tried to avoid paying 
bills and taxes.   She had left Respondent™s employment after 
becoming dissatisfied with Renner™s practices.  Clearly, Scott 
demonstrated no motivation to shade her testimony to protect 
her former employer. 
Moreover, based upon my observati
ons while she testified, I 
formed the impression that Scott tended to speak her mind 
without regard to how it might affect the listener.  On the one 
hand, she said that she liked applicants who belonged to the 
Union because they had superior work experience.  On the 
other hand, she expressed distaste for what she perceived to be 
an attempt by the Union™s business manager to enlist her help 
in getting her former employer in
 trouble.  She testified that even though she did not like her former employer, she remained 

surprised by what she interpreted to be a Union effort to em-
broil that company in unfair labor practice charges. 
In sum, Scott™s testimony and,
 indeed, her demeanor as a 
witness lead to the conclusion that when she testified, she took 
the attitude ﬁlet the chips fall where they may.ﬂ  Her opinion 
regarding the Union™s motivatio
n is merely thatŠopinionŠand 
has little relevance to the issues I must decide.  However, I 
conclude that when she testified regarding what she did, saw 
and heard, such testimony was as faithful to the facts as her 

memory allowed. 
For all these reasons, I conclude that Scott™s testimony is re-
liable and credit it.  Therefore, I find that she did not make the 
comment attributed to her by Williams, and I recommend that 
the Board dismiss the allegation raised in Complaint paragraph 
5(b). Complaint paragraph 5(c) alleges on or about October 24, 
1995, at its Port Orange office, Respondent, by Barbara Scott, 
threatened employees that union appl
icants would not be hired.   
To establish this allegation, th
e General Counsel relies on the testimony of Daniel Fischer, wh
o applied for a job as an elec-trician.  Fischer testified that sometime in October 1995 he 
telephoned the Respondent and iden
tified himself as applicant with union connections.  The pers
on with whom he talked told 
him to call back later to speak with someone named Barbara, 
whom I presume to be Barbara Scott.  
The next day, Fischer used the state employment service as 
an entree to a job interview.  
According to Fischer, he spoke with Scott, who did not realize he was the same person who had 

called the previous day and identified himself with the union. 
Fischer quoted Scott as saying that the Respondent™s owner 
was antiunion and so they would stall union applicants rather 
than hire them.  Fischer said
 he concealed his union member-ship and was hired.  However, for the reasons I have already 
discussed, I have concluded that Sc
ott is a very reliable witness.  
Based on my observations of the witnesses, I credit Scott rather 
than Fischer.  Additionally, Fi
scher™s version is somewhat im-
plausible absent corroboration, which is not present.  Therefore, 
I find that Scott did not make 
the statements which Fischer 
attributed to her. 
Scott™s testimony is not limited to a denial of such an allega-
tion.  Scott credibly testified 
that the Respondent™s president 
had given her instructions not to discriminate against anyone on 
the basis of union activity or other factors such as race or sex.   
Crediting that testimony, I find that Scott neither engaged in 
unlawful discrimination nor made 
statements to suggest that 
she did. As I will discuss later, the r
ecord does establish that Respon-
dent engaged in certain unfair labor practices.  However, an-

other of its managers, Hank Gee, committed these violations 
and at a different location from where Scott worked. 
I recommend that the Board dismi
ss the allegations raised by 
Complaint paragraphs 5(a), 5(b), and 5(c). 
Complaint paragraphs 6(a) through 6(e), together with Com-
plaint paragraph 10, allege that Respondent, by its supervisor, 
Hank Gee, made a number of statements in violation of Section 
8(a)(1) of the Act. 
Complaint paragraph 6(a) alle
ges that on about October 20, 
1995, in a telephone conversati
on, Respondent, by Hank Gee, 
stated to employees that it was futile for union applicants to 

apply for work.  Robert Murphy 
testified that on that date, he 
was present when Assistant Business Manager Williams tele-
phoned Respondent™s office and spoke
 with Gee.  Murphy testi-
fied without contradiction that Williams told Gee that he had 
two men present in the office who were ready to come down 
for job interviews.  Gee declined, saying that he wanted men 
who would stay working for him and not be subject to recall.  
Gee did not testify and Murphy™s account of this conversation 
is uncontradicted. 
As testimony of other witnesse
s establishes, Gee stated, on 
numerous occasions, that persons who belonged to the union 
were ﬁsubject to recall.ﬂ   Alth
ough this phrase is cryptic, Gee 
considered it a disqualification. 
Electrician Phillip Pelc also provided testimony which sup-
ports the allegations in Complaint paragraph 6(a).  Pelc testified 

that late in October 1995, he 
telephone Respondent™s office and 
spoke with Hank Gee concerning
 employment for himself and 
some friends.  At this point, Pelc did not identify himself as a 
Union member.  Gee replied that
 he had plenty of work in 
Volusia County and that Pelc could bring others with him to 
apply for work. 
A half hour later, Pelc, Assistant Business Manager Wil-
liams, and some others made a call to the same number from 
the Union hall.  Williams actually placed the call, and when he 

reached Gee, Williams said that he was union and that they had 
plenty of people ready to work.  
Pelc testified that Gee replied 
that the unions were subject to recall and that Gee didn™t want 

any guys subject to recall to 
be working for Second Shift or 
Jobsite Staffing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342 Considering that Gee used the phrase ﬁsubject to recallﬂ as 
synonymous with union membership, and conveyed that mean-
ing to the people with whom he
 spoke, I find that Gee violated 
the Act by explaining a refusal-to-hire Union adherents in these 
terms.  I conclude that the gove
rnment has established the vio-
lation alleged in Complaint para
graph 6(a) and recommend that 

the Board find that Respondent thereby violated Section 8(a)(1) 
of the Act. Complaint paragraph 6(b) alleges that on October 20, 1995, 
at its Port Orange office, Respondent, by Hank Gee, interro-
gated employees concerning thei
r union membership, activities 
and sympathies. 
Later on the same day Pelc had 
telephoned the Union hall, in 
late October 1995, he went to 
the Respondent™s office.  Pelc 
was not wearing any clothing which identified him with the 
Union.  Pelc testified that Gee had him fill out an application 
form with a question on the back related to Union membership.  
Additionally, during the job interview, Gee asked Pelc if he 
were subject to recall.  Gee explained that if Pelc were a Union 
member, he would be subject to recall and said, ﬁwe don™t want 
a union member working here because of that.ﬂ  (tr 103) 
After filing the application, Pelc waited for a call from Re-
spondent to inform him of a work assignment.  On several oc-
casions he telephoned Respondent
 but did not get a work as-
signment, except on one occasion 
Gee called to te
ll Pelc about a work opportunity in Melbourne, Fl
orida.  Pelc declined this 
work because it was too far away. 
Finally, sometime in November or December 1995, Pelc re-
turned to Respondent™s office and told Gee that he was a Union 
member, a fact also obvious on this occasion from the emblems 
on Pelc™s shirt and cap.  Pelc testified that Gee said, ﬁwe fig-
ured there was a problem with your application.  That™s why we 
couldn™t hire you.ﬂ 
Based on Pelc™s uncontradicted 
testimony, which I credit, I 
find that the government has estab
lished the violation alleged in 
Complaint paragraph 6(b), and recommend that the Board find 
that Respondent thereb
y violated Section 8(a)(1) of the Act. 
Complaint paragraph 8 allege
s that Respondent discrimi-
nated against a number of job a
pplicants, including Pelc, be-
cause of their Union membership.  I further conclude that Re-

spondent refused to hire Pelc because of his affiliation with the 
Union. Complaint paragraph 6(c) alle
ges that on about October 27, 
1995, Respondent, by Gee, interrogated employees concerning 
their union membership, sympathies and activities.  Electrician 
Christopher Downs testified that 
on that date, he drove to Re-
spondent™s Port Orange office and filled out a job application.  
In handwriting on the back of 
the application appeared a ques-
tion about the application™s union membership.  Downs an-
swered this question in the negative. 
Downs testified that Gee also asked him about his Union membership and Downs again denied it.  Downs™ testimony is 
uncontradicted and I credit it. 
Relying on Downs™ testimony, I conclude that the govern-
ment has proven the allegation ra
ised in Complaint paragraph 
6(c) and recommend that the Board find that Respondent 
thereby violated Section 8(a)(1) of the Act. 
Complaint paragraph 6(d) alleges that on or about November 
30, 1995, at its Port Orange o
ffice, Respondent, by Gee, impli-
edly informed employees that th
ey would not be hired due to 
their union affiliation.  My initial review of the evidence does 
not indicate Gee made such a st
atement on that date, but I will 
examine the record further before issuing the certification of 

this bench decision. 
The record does establish that
 on about November 2, 1995, 
Gee spoke with electrician Christopher Downs, who had sub-
mitted a job application on Oc
tober 27, 1995.  A handwritten 
question on the back of that form had asked Downs about his 
union affiliation, which Downs had denied.  When Downs did 
not hear from Respondent, he returned to Respondent™s office 
on November 2, 1995 and spoke with Gee. 
Downs told Gee that he was a Union member.  Gee said that 
he ﬁdidn™t have a problemﬂ with
 hiring union electricians, that 
he had received plenty of appli
cants from the Union hall, but he just didn™t have a place for them
.  This testimony is uncontra-
dicted and I credit it. 
Based on this testimony, I conc
lude that Respondent thereby 
violated Section 8(a)(1) of the Act and recommend that the 
Board so find. 
Complaint paragraph 6(e) alleges that on about January 29, 
1996, at its Port Orange office, Respondent, by Gee, impliedly 
threatened employees that Union a
pplicants would not be hired.  
My initial examination of the evidence does not disclose a vio-
lation at that time, but I will review the record again before 
issuance of the Certificati
on of this bench decision. 
Complaint Paragraph 7 alleges that Respondent maintained 
in effect a rule prohibiting employees from discussing their 
wage rates among themselves, unde
r penalty of te
rmination.  Former employee Fischer™s test
imony establishes the existence 
of this rule.  Although I did not credit Fischer™s testimony con-
cerning statements attributed to Barbara Scott, I do credit 
Fischer™s testimony regarding the work rule, because it is cor-
roborated by a copy of the rule itself, which is in evidence as 

General Counsel™s Exhibit 19. 
This prohibition clearly interferes with employees™ rights to 
engage in the protected, concer
ted activity of discussing work-
ing conditions.  See, e.g., 
Phoenix Transit System
, 337 NLRB 
[510] (2002).  I recommend that the Board find that Respondent 
thereby violated Section 8(a)(1) of the Act. 
Complaint paragraph 8 alleges that since on or about October 
27, 1995, Respondent, by use of its
 job application, interrogated 
applicants about their Union membership.  As already noted, 

credible evidence establishes that applicants were asked to 
answer a handwritten question on the back of the application 
concerning their union affiliation.  I conclude that the govern-
ment has established this allegation, and recommend that the 
Board find that Respondent thereby violated Section 8(a)(1) of 

the Act. 
Complaint paragraph 9 alleges that on various specified 
dates, Respondent refused to consider for hire and/or to hire 17 
job applicants identified by name.  Respondent has denied this 

allegation. The evidence establishes that Respondent unlawfully refused 
to consider for hire, or to hire, at least some of these applicants, 
most notably Christopher Downs 
and Robert Murphy.  After 
 JOBSITE STAFFING 343further review of the record, I will make specific findings with 
respect to each of the 17 applicants in the Certification of 
Bench Decision. 
When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of Law, Remedy, Orde
r and Notice.  
When that Certification is served upon the parties, the time 
period for filing an appeal will begin to run. 
The hearing is closed. 
PROCEEDINGS 
(Time Noted:  10:35 a.m.) 
20 JUDGE LOCKE:  Hearing will be 
in order.  This decision is issued pursuant to Section 102.35(a)(10) and Section 102.45 of 
the Board™s Rules and Regulations.  The evidence established is 
that Respondent violated Sectio
n 8(a)(1) and (3) of the Act, 
although not in every instance
 alleged in the complaint. 
Procedural History 
This case began on November 7, 1995, when International 
Brotherhood of Electrical Workers Local Union 756 filed its 
initial charge in this proceeding.  For convenience, I will refer 
to this labor organization as the Union or the Charging Party.  
The Union™s unfair labor practice charge identified the Em-
ployer as the Second Shift, Inc.
, doing business as Jobsite Staff-
ing, a temporary employment agency with an office in Alta-

monte Springs, Florida.  For conve
nience, I will refer to this 
corporation as Jobsite Staffing. 
 The original charge alleged 
that this Employer unlawfully refused to consider certain job 
applicants for hire because of ﬁtheir support, affiliation, or pre-
sumed membership in activities on the Union™s behalf.ﬂ 
On April 29, 1996, the Union amended this charge. 
On June 17, 1996, after investigation of the charge, the Re-
gional Director of Region 12 of the National Labor Relations 
Board issued a complaint and notice of hearing, which I will  
21 call the Complaint.  In issuing this Complaint, the Regional 
Director acted on behalf of the General Counsel of the Board, 
whom I will refer to as the General Counsel or as the Govern-
ment. 
On March 20, 1998, the Union again amended the unfair la-
bor practice charge.  This amendment named as the Employer 
the Second Shift, Inc., d/b/a 
Jobsite Staffing/Jobsite/Jobsite 
Personnel. On August 6, 2001, the General Counsel issued an amended 
complaint which named as Respondent both the Second Shift, 
Inc., d/b/a Jobsite Staffing and 
Jobsite Personnel, Inc., as a 
single Employer.  For simplicity I will refer to this latter corpo-

ration as Jobsite Personnel.  Ad
ditionally, for convenience, I 
will refer to this amended complaint simply as the Complaint. 
On August 17, 2001, Jobsite Pers
onnel, Inc., filed an answer 
to this amended Complaint. 
On August 21, 2001, Jobsite Staffing filed an answer to the 
amended Complaint. 
On December 27, 2001, the Regional Director issued an or-
der postponing the hearing in this matter indefinitely. 
On March 19, 2002, the Regional
 Director issued an order 
scheduling the hearing to begin on August 26, 2002. 
On August 26, 2002, hearing opened before me in 
New Smyrna Beach, Florida.  Respondent did not appear.  
Counsel for the  
22 General Counsel stated on the record that more than a year 
previously the lawyer for Jobsite Staffing had informed him 
that this company had gone out of business in July 1996.  Fur-
ther, Counsel for the General Counsel quoted this attorney, 
Gary S. Betensky as saying that
 he no longer represented this 
client and that ﬁneither he nor 
his client would show up at the hearing whenever it would be.ﬂ 
Additionally, the General Counsel stated on the record that 
in about March 2001, the attorney
 for Jobsite Personnel, Inc., 
had stated that he no longer repr
esented this client, which was 
defunct, and that he would not appear at the hearing on this 
client™s behalf. 
Affidavits of service establis
hed the General Counsel sent 
copies of the order setting date and time of hearing and the order setting location of hearing 
by regular mail to both Jobsite 
Staffing and to Jobsite Personnel,
 Inc.  The General Counsel 
stated on the record that the Regional Office had mailed these 
orders to the last known addresses of the two corporations but 
that the Postal Service returned both undelivered. 
Records of the Florida Division of Corporations indicate that 
Jobsite Personnel, Inc., filed 
annual reports for 2001 and the 
preceding four years but that Jobsite Staffing did not, which is 
consistent with the representation by its former attorney that the 
corporation was defunct.  The addresses to which the General 
Counsel had mailed the pleadings were the  
23 addresses listed for the registered agents of the Respondent 
corporations in the records of the Florida Division of Corpora-

tions.  However, as already noted, the Postal Service returned 
these documents undelivered.  C
ounsel for the General Counsel 
also stated that in August 2002, two agents from the Board™s 
Miami Office visited th
ree other addresses where they believed 
Jobsite Personnel or Jobsite Staffing might be doing business.  
However, they found no one at these locations. 
Concluding that the General Co
unsel had tried all reasonable 
means to locate and serve the Respondent, I allowed the Gen-
eral Counsel to proceed with the Government™s case.  See 
Beta 
Steel Corporation, 326 NLRB 1267, 1267 Footnote 3, 1268 
(1988); Quality Hotel, 326 NLRB 83, 83 Footnote 4 (1998). 
The General Counsel presented witnesses on August 26, 
2002.  The next day the Genera
l Counsel requested an ad-
journment so that it could serve a subpoena on a company 
which had been a customer of Respondent to obtain additional 
evidence regarding Respondent™s
 impact on interstate com-merce necessary to establish 
that Respondent had met the Board standards for assertion of 
jurisdiction as alleged in the 
complaint.  I granted an adjournment to September 9, 2002. 
The General Counsel thereafter moved for an additional ex-
tension of time and I extended the recess until September 11, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344 2002, when the hearing resumed.  Respondent did not appear 
when the hearing resumed. 
24 The General Counsel completed the presentation of the Gov-
ernment™s evidence on September 2001 and also presented oral argument on that date. 
Today, September 12, 
2002, I am issuing th
is bench decsion. Issues Relating to Jurisdicti
on and Status of the Parties 
In the answers to amended Complaint filed by Jobsite Staff-
ing and Jobsite Personnel, both co
rporations denied the allega-
tions in Complaint paragraph 1 related to the filing and service 

of the charge and amended charges.  However, as already dis-
cussed, neither of these corporations appeared at the hearing 
and the affidavits of service of the charges remain unrebutted. 
Based upon this evidence and noting the presumption that 
Government agencies conducted bus
iness in a regular manner, I 
find that the General Counsel has 
established the 
allegations in Complaint paragraphs 1(a), 1(b) and 1(c). 
Complaint paragraph 2(a) alleges that at all material times, 
Respondent, Jobsite Staffing, a Florida corporation with offices 
in places of business located in Altamonte Springs, Florida, and 
at various other locations in Fl
orida had been engaged in the 
business of supplying temporary labor to employers in the con-
struction industry throughout the State of Florida.  Jobsite 
Staffing denied this allegation on the basis that the Complaint 
did not specify what time period constituted a ﬁat all material 
times.ﬂ  However, Jobsite Staffing™s answer  
25 did contain the following admission: 
ﬁRespondent admits that at one time it did have an office in 
Altamonte Springs, Florida, and at other locations within the 
State of Florida and had been engaged in the business of sup-
plying temporary labor.ﬂ 
Additionally, Jobsite Staffing att
ached as an appendix to its 
answer and specifically incorporated by reference, a March 18, 
1996, letter to a Board Agent from Jobsite Staffing™s attorney at 
the time.  This letter and its att
achments established that Jobsite 
Staffing was in the business of supplying temporary labor to 
other employers and that on Se
ptember 25, 1995, had opened 
an office at Port Orange, Florida. 
Based on these documents and 
the uncontradicted testimony 
of Barbara Scott, whom I found to have been a supervisor and 
agent of Jobsite Staffing in 1995, I find that the General Coun-
sel has proven the allegations in Complaint paragraph 2(a). 
Complaint paragraph 2(b) alleges that at all material times 
since on or about February 29, 1996, Jobsite Personnel, a Flor-
ida corporation with offices and places of business located in 
Port Orange, Florida, and in A
ltamonte Springs, Florida, and at 
various other locations in the State of Florida, has been engaged 
in the business of supplying temporary labor to employers in 
the construction industry throughout the State of Florida.  Job-
site Personnel™s answer generally denied the  
26 allegations in Complaint paragraph 2 but did include this ad-
mission: ﬁWith regard to Complaint paragraph 2(b) of the Complaint, 
Respondent admits that in 1996 Respondent was incorporated 
and started this business in the State of Florida supplying tem-
porary labor to construction contractors.  However, Respondent 
denies the remaining allegations
 of said paragraph 2(b).ﬂ 
In addition to this admission and the records of the Florida 
Division of Corporations, certain other evidence supports the 
allegations in Complaint paragr
aph 2(b).  The General Counsel 
introduced into evidence certain
 Dun & Bradstreet ﬁBusiness 
Information Reportsﬂ concerning Jobsite Personnel.  Such re-
ports, of course, constitute hearsay which might not be compe-
tent evidence under the Federal Rules of Evidence.  However, 
Section 10(b) of the National Labor Relations Act requires 
adherence to the Rules of Evidence only so far as practicable.  
The record does not establish that
 Jobsite Personnel is defunct 
and it filed a report with the Florida Division of Corporations in 
2001.  Its failure to appear at the hearing, notwithstanding that 
it filed an answer to the Complaint, creates a situation in which 

it is not practicable to follow the Rules of Evidence strictly.  
Therefore, I will rely on the Dun & Bradstreet reports but only 
to the extent that they confirm or corroborate other evidence in 
the record.   
27 Additionally, the General Counsel
 relies on admissions in re-sponse to an inquiry which a Board Agent sent to both to 

Robert Renner at Jobsite Staffing 
and to Robert Renner, Jr., at 
Jobsite Personnel.  Other evidence 
in the record establishes that 
Robert Renner, Jr., is the son of Robert Renner. 
The Board Agent™s inquiry is dated May 7, 1999.  On the 
second page below the Board Agent™s signature, Robert Renner 
answered in handwriting and dated the response May 27, 1999.  
Along with a letter which Renner sent back to the Board Agent, 
he enclosed documents.  In hi
s response, Renner cautioned that 
ﬁthe information provided is fro
m me and me alone.  I cannot 
speak for Jobsite Personnel, Inc.ﬂ 
In view of this caveat, I first must determine whether state-
ments by Robert Renner, the father, constitute admissions at-
tributable to Jobsite Personnel.
  A report which Jobsite Person-
nel filed with the Florida Secr
etary of State on April 23, 1999, 
lists Robert B. Renner as president of the corporation and 
Robert B. Renner, Jr., as its registered agent.  Although the 
report gives the same address fo
r both Renners, that address is 
the principal place of business of Jobsite Personnel.  From the fact that the report identifies the registered agent as Jr., but does 
not use this designation for the corporation™s president, I con-
clude that the report is referring 
to two separate individuals and 
that the Robert B. Renner shown as corporate president is the 

same person who sent the May 27, 1999, response  
28 to the Board Agent. 
Further, I conclude that on May 27, 1999, Robert B. Renner 
was a corporate officer and, therefore, that his statements con-
cerning Jobsite Personnel constit
ute admissions binding on that 
corporation notwithstanding his disclaimer.  The documents 
enclosed with Renner™s response state that on February 29, 
1996, ﬁwith his father™s approval, 
Robert B. Renner, Jr., started 
Jobsite Personnel, Inc.ﬂ  They al
so indicated that unlike Jobsite 
 JOBSITE STAFFING 345Staffing, the new corporation did 
not provide fringe benefits to its employees so that it could compete with a rival which also 
did not pay fringe benefits.  Ho
wever, the documents do estab-
lish that Jobsite Personnel enga
ged in the same business as 
Jobsite Staffing, providing tempor
ary workers to other employ-
ers. 
Based upon all of this evidence, I find that the Government 
has proven the allegations raised
 in Complaint paragraph 2(b). 
Complaint paragraph 2(c) alleges that ﬁon or about February 
29, 1996, Respondent, Personnel,
 was established by Respon-
dent, Staffing, as a subordinate 
instrument to and a disguised 
continuation of Respondent, Staffing.ﬂ 
Complaint paragraph 2(d) alleges that ﬁat all material times 
since on or about February 29, 
1996, Respondent, Staffing, and 
Respondent, Personnel, have been affiliated business enter-
prises with common officers, ow
nership, directors, manage-
ment and supervision, have 
administered a common labor  
29 policy, have shared common premises and facilities, have inter-

changed personnel with each other and have held themselves 
out to the public as single inte
grated business enterprises.ﬂ 
Complaint paragraph 2(e) alleges that Jobsite Staffing and 
Jobsite Personnel ﬁare and have b
een at all material times, alter 
egos in the single employer within the meaning of the Act.ﬂ 
The answers of both Jobsite Staffing and Jobsite Personnel deny the allegations in Complaint paragraphs 2(c), 2(d) and 

2(e).  At described above, the documents included with Robert 
Renner™s May 27, 1999, response to 
the Board Agent states that 
ﬁwith his father™s approval, Robert B. Renner, Jr., started Job-
site Personnel, Inc.ﬂ  Additiona
lly, these documents include 
organization charts for Jobsite 
Staffing and Jobsite Personnel. 
The chart for Jobsite Staffing indicates that Robert B. 
Renner, the father, was president of that corporation and that 

James Stevens was vice presid
ent of operations, that Pam 
Anderson was operations assistant and that Lois M. Renner was 
accounting manager. 
A chart for Jobsite Personnel lists Robert B. Renner, Jr., as 
president and Robert B. Renner, Sr., as consultant.  It shows 

Lois M. Renner as accounting 
manager, Pam Anderson who 
held the position of operations 
assistant at Jobsite Staffing, 
appeared on the Jobsite Personnel 
chart as operations manager.  
The fact that Lois M. Renner served as accounting manager  
30 in both corporations indicates common oversight of the finan-
cial affairs of both entities.  Additionally, documents which 
Jobsite Personnel filed with the Fl
orida Secretary 
of State lists 
Lois Renner as a corporate officer, specifically, treas-
urer/secretary.  She was, in effect, chief financial officer of that 
corporation. The fact that Pam Anderson wh
o reported the Jobsite Staff-
ing operations manager served as
 operations manager at Jobsite 
Personnel shows the connection in
 the operations of the two companies.  Although Anderson was in charge of operations at 
Jobsite Personnel, her subordinate
 role at Jobsite Staffing is 
consistent with the finding that Jobsite Personnel was in a sub-
ordinate role. Although the organization chart submitted by the Senior 
Robert Renner on May 27, 1999, 
indicates that he was a con-
sultant at Jobsite Personnel, documents that corporation filed 
with the Florida Secretary of State show that during certain 

periods, Renner served as J
obsite Personnel™s president. 
Newspaper advertisements, as 
well as the testimony of Un-
ion business manager, Stephen 
Williams, established that Job-
site Personnel invited applicants
 to inquire about employment 
by calling the same telephone number used by Jobsite Staffing.  
Moreover, when Williams called this number, the person an-
swering the telephone indicated that Jobsite Personnel was the 
same business as Jobsite Staffing. 
31 Even without the testimony of Barbara Scott, who was a su-
pervisor at Jobsite Staffing within the meaning of Section 2(11) 
of the Act, the record establis
hes that Jobsite Staffing and Job-
site Personnel constitute a singl
e employer.  Her testimony 
bolsters that conclusion.  When
 asked about the relationship 
between Jobsite Staffing and Jobsite Personnel, Scott referred 
to Robert Renner, Jr., as ﬁa pr
ofessional name changer.  He™s 
bad about paying taxes, therefore,
 he justŠtaxes and bills, so 
he just changes his name, which is why I left the company.ﬂ 
It is not necessary to determ
ine whether Renner is a ﬁprofes-
sional name changerﬂ or bad about
 paying taxes and bills.  It 
suffices to conclude based on all the evidence that the General 

Counsel has proven the allegations raised in Complaint para-
graphs 2(c), 2)(d), and 2(e). 
I so find because Jobsite Staffing and Jobsite Personnel are 
alter-egos and constitute a single employee, I will refer to them 
together simply as Respondent. 
Complaint paragraph 2(f) alleges commerce facts to support 
the conclusion alleged in Complaint paragraph 2(g) that re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(6) and (7) of the Act.  Respondent 
denies these allegations. 
To establish that Respondent constitutes an employer en-
gaged in commerce and, therefore, within the Board™s  
32 jurisdiction, the General Counsel
 relies on records provided by 
one of Respondent™s customers, 
Owen Electric Company, Inc.  
These records and the testimony 
of their custodian establish 
that during a representative 12-month period, Respondent pro-vided services in excess of $50,000.00 to Owen Electric, an 
enterprise doing business within the State of Florida, which is 
directly engaged in interstate commerce.  I find that the Gov-
ernment has proven the allegations 
in complaint paragraphs 2(f) 
and 2(g). 
Complaint paragraph 3 alleges that at all material times, the 
Charging Party has been a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
 Respondent denies this allega-tion. Based on the testimony of 
Union business manager Wil-
liams, I find that the General Counsel has proven this allega-

tion. Complaint paragraph 4 alleges th
at four individuals were at 
all material times, supervisors 
of Respondent and its agents 
within the meaning of Sections 2(11) and 2(13) of the Act, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346 respectively.  These individuals are Robert B. Renner, president 
of Jobsite Staffing, Robert B. Re
nner, Jr., president of Jobsite Personnel, Hank Gee, accounting 
executive, and Barbara Scott, 
office manager.  Respondent denies
 that these individuals were 
supervisors and agents. 
Based primarily on the testimony of Barbara Scott, I find that 
she and Hank Gee both possessed the authority to hire  
33 employees and that in so doing, exercised independent judg-

ment in the interest of Respondent
.  I conclude that they were 
Respondents supervisors and agents within the meaning of 
Sections 2(11) and 2(13). 
Based upon Scott™s testimony and other evidence, including 
reports filed with the Florida Se
cretary of State, and admissions 
made in documents submitted to the Board, I find that Robert 

B. Renner and Robert B. Renner
, Jr., were Respondents™ super-
visors and agents within the meaning of Section 2(11) and 2(13) of the Act. 
The Unfair Labor Practice Allegations 
On July 31, 1995, a rented van pulled up at Respondent™s of-
fice in Altamonte Springs, Florid
a, and discharged 14 men.  
Inside the office they told manager Barbara Scott that they were 

there to apply for work.  Assi
stant business manager Stephen 
Williams had planned this visit earlier the same day, almost on 
the spur of the moment.  Calling a telephone number which 
appeared in the help wanted ad, Williams had reached Scott.  
From her Williams had learne
d that Respondent needed 11 
electricians to refer to employers in the Daytona Beach area. 
During the telephone call, Scot
t had indicated that Respon-
dent planned to open an office in the Daytona Beach area to 

serve these employers and suggested that Williams wait a cou-
ple of weeks until that office opened.  When Williams replied 
that he did not want to wait, Sc
ott had suggested that if he  
34 came to Respondent™s Altamonte 
Springs office, he could apply 
there.  Williams brought 13 union members with him as part of 
an organizing strategy known by its acronym, COMET.  The 
strategy entails sending union members to apply for work with 
a targeted employer.  Sometimes the applicants would appear at 
the employer™s office wearing clothing which clearly identified 
their affiliation with the union. 
 Other times, 
a union member 
would apply for work without re
vealing this link.  If an em-
ployer hired applicants not knowing to be associated with the 
union but passed over applicants 
wearing union insignia, the 
disparate treatment would indicate to the union that this em-

ployer had discriminated in
 violation of the Act. 
On July 31, 1995, the 14 men who entered Respondent™s of-
fices wore caps and T-shirts clearly proclaiming their union 
identity.  Complaint paragraph 5 alleges that on this occasion 
Respondent, by Barbara Scott, to
ld employees that they could 
not talk about the union on the job.  Respondent denied this 
unfair labor practice allegation and all other unfair labor prac-
tice allegations in the complaint. 
According to assistant busine
ss manager Williams, another 
person employed by Respondent had come out of an interior 
office and had begun talking with the job applicants.  This per-
son suggested that the appli
cants wait until Respondent™s Day-
tona Beach office opened in two weeks, when Scott interjected 

that they could go on strike if they wanted to but if they did,  
35 they™d be replaced. 
Williams testified that Scott told the men that they were not 
allowed to talk union except at lunchtime.  Williams asked, are 
we not allowed to talk about other issues, such as hunting and 
fishing.  According to Williams, Scott replied, ﬁYou™re not 
there to talk, you™re there to wo
rk.ﬂ  For several reasons to the 
extent that Scott™s testimony conflicts with that of other wit-

nesses, I credit Scott.  She appeared at the hearing under sub-
poena and did not have an interest in the outcome of the case.  
Additionally, as discussed above, 
Scott did not testify favorably 
about one of Respondent™s princi
pals, Robert Renner, Jr., but 
called him a name changer who tried to avoid paying bills and 
taxes.  She had left Respondent
™s employment after becoming 
dissatisfied with Renner™s practices.  Clearly Scott demon-
strated no motivation to shade her testimony to protect her for-

mer employer. 
Moreover, based upon my observati
ons while she testified, I 
formed the impression that Scott tended to speak her mind 
without regard to how it might affect the listener.  On the one 
hand, she said that she liked applicants who belonged to the 
union because they had superior work experience.  On the other 
hand she expressed distaste for 
what she perceived to be an attempt by the Union™s business manager to enlist her help in 
getting her former employer in trouble.  She testified that even 
though she did not like her former employer, she remained  
36 surprised by what she interpreted to be a union effort to embroil 
that company in unfair labor practice charges. 
In sum, Scott™s testimony and indeed her demeanor as a wit-
ness lead to the conclusion that when she testified, she took the 
attitude ﬁlet the chips fall where they may.ﬂ  Her opinion re-
garding the union™s motivation is 
merely that, opinion.  It has 
little relevance to the issues I must decide.  However, I con-
clude that when she testified re
garding what she did, saw, and 
heard, such testimony was as faithful to the facts as her mem-
ory allowed. 
For all these reasons, I conclude that Scott™s testimony is re-
liable and credited.  Therefore, 
I find that she did not make the 
comment attributed to her by Williams and I recommend that 

the Board dismiss the allegation raised in Complaint paragraph 
5(b). Complaint paragraph 5(c) alleges that on or about October 
24, 1995, at its Port Orange 
office, Respondent, by Barbara 
Scott, threatened employees that
 union applicants would not be 
hired.  However, for the reason
s I have already discussed, I 
have concluded that Scott is a very reliable witness.  Scott™s 
testimony is not limited to a denial
 of such an allegation.  Scott credibly testified that Responde
nt™s president had given her 
instructions not to discriminate
 against anyone on the basis of 
union activity or other factors such as race or sex. 
Crediting that testimony, I find that Scott neither engaged  
 JOBSITE STAFFING 34737 in unlawful discrimination or made
 statements to suggest that she did.  As I will discuss later, the record does establish that 
Respondent engaged in certain unfair labor practices.  How-
ever, another of its managers, Hank Gee, committed these vio-
lations at a different location from where Scott worked. 
I recommend that the Board dismi
ss the allegations raised by 
Complaint paragraphs 5(a), 5(b), and 5(c). 
Complaint paragraphs 6(a) through 6(c), together with Com-
plaint paragraph 10, allege that Respondent, by its supervisor, 
Hank Gee, made a number of statements in violation of Section 
8(a)(1) of the Act. 
Complaint paragraph 6(a) alleges that on about October 20, 
1995, in a telephone conversati
on, Respondent, by Hank Gee, 
stated to employees that it was futile for union applicant™s to 

apply for work.  Robert Murphy 
testified that on that date, he 
was present when assistant business manager Williams tele-
phoned Respondent™s office and spoke
 with Gee.  Murphy testi-
fied without contradiction that Williams told Gee that he had 
two men present in the office who were ready to come down 
for job interviews.  He declined, saying that he wanted men 
who would stay working for him and not be subject to recall.  
He did not testify and Murphy™s 
account of this conversation is 
uncontradicted. 
As testimony of other witnesse
s establishes, Gee stated on 
numerous occasions that persons 
who belong to the union were  
38 ﬁsubject to recall.ﬂ  Although this phrase is cryptic, Gee con-
sidered it a disqualification. 
Electrician, Philip Pelc, also provided testimony which sup-
ports the allegations in Complaint paragraph 6(a).  Pelc testified 
that late in late October 1995, he telephoned Respondent™s 
office and spoke with Hank Gee concerning employment for 
himself and some friends.  At this point, Pelc did not identify 
himself as a union member.  He replied that he had plenty of 
work in Volusia County and that Pelc could bring other[s] with 

him to apply for work.  A half hour later Pelc, assistant busi-
ness manager Williams, and some others, made a call to the 
same number from the union hall.  Williams actually placed the 
call and when he reached Gee, Williams said he was union and 
that they had plenty of people ready to work.  Pelc testified that 
Gee replied that the unions were subject to recall and that Gee 
didn™t want any guys subject to recall to be working for Second 
Shift or Jobsite Staffing. 
Considering that Gee used the phrase, subject to recall, as 
synonymous with union membership and conveyed that mean-
ing to the people with whom he
 spoke, I find that Gee violated 
the Act by explaining refusal-to-hire union adherents in these 
terms. 
I conclude that the Governme
nt has established the viola-
tions alleged in Complaint paragraph 6(a) and recommend that 
the Board find that Respondent
 thereby violated Section  
8(a)(1) of the Act. 
39 Complaint in paragraph 6(b) alleges that on October 20, 
1995, at its Port Orange office, Respondent, by Hank Gee, in-
terrogated employees concerning their union membership ac-
tivities and sympathies.  Later on the same day, Pelc had tele-
phoned the union hall.  In late 
October 1995, he went to Re-
spondent™s office.  Pelc was not wearing any clothing which 
identified him with the union.  Pelc testified that Gee had him 
fill out an application form with a question on the back related 
to union membership. 
Additionally during the job interv
iew, he asked Pelc if he 
were subject to recall.  He expl
ained that if Pelc were a union 
member, he would be subject to recall and said, ﬁwe don™t want 
a union member working here because of that.ﬂ  After filing the 
application, Pelc waited for a call from Respondent to inform 
him of a work assignment.  On several occasions he telephoned 
Respondent but did not get a work assignment, except on one 
occasion he called to tell Pelc about a work opportunity in Mel-
bourne, Florida.  Pelc declined this work because it was too far 
away.  Finally, sometime in November or December 1995, Pelc 
returned to Respondent™s office and told Gee that he was a 
union member, a fact also obvious on this occasion from the emblems on Pelc™s shirt and cap.  Pelc testified that Gee said, 
ﬁwe figured there was a problem with your application, that™s 
why we couldn™t hire you.ﬂ 
Based on Pelc™s uncontradicted te
stimony, which I credit, I  
40 find that the Government has es
tablished the violation alleged 
in Complaint paragraph 6(b) and recommend that the Board 
find that respondent thereby violated Section 8(a)(1) of the Act. 
Complaint paragraph 8 allege
s that Respondent discrimi-
nated against a number of job a
pplicants, including Pelc be-
cause of their union membership.  I further conclude that Re-
spondent refused to hire Pelc because of his affiliation with the 
union. Complaint paragraph 6(c) alleges that on or about October 
27, 1995, Respondent, by Gee, 
interrogated employees con-
cerning their union membership, sympathies, and activities.  

Electrician Christopher Downs tes
tified that on that date, he 
drove to Respondent™s Port Orange office and filled a job ap-
plication.  In handwriting on th
e back of the application ap-
peared a question about the applicant™s union membership.  
Downs answered this question in the negative.  Downs testified 
that Gee also asked him about his union membership and 
Downs again denied it.  Downs™ testimony is uncontradicted 
and I credit it. 
Relying on Downs™ testimony, 
I conclude that the Govern-
ment has proven the allegations 
raised in Complaint paragraph 
6(c) and recommend that the Board find that Respondent, 

thereby, violated 8(a)(1) of the Act. 
Complaint paragraph 6(d) alleges that on or about November 
30, 1995, at its Port Orange o
ffice, Respondent, by Gee, impli-
edly informed employees that th
ey would not be hired due to 
their union affiliation.  My initial review of the evidence does  
41 not indicate Gee made such a st
atement on that date, but I will 
examine the record further before issuing a certification in this 
bench decision. 
The record does establish that on or about November 2, 
1995, Gee spoke with electrici
an Christopher Downs who had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348 submitted a job application on October 27, 1995.  A handwrit-
ten question on the back of that form had asked Downs about 
his union affiliation, which Down
s had denied.  When Downs 
did not hear from Respondent, 
he returned to Respondent™s 
office on November 2, 1995, and spoke with Gee.  Downs told 
Gee that he was a union member.  Gee said that he didn™t have 
a problem with hiring union electr
icians, that he had received 
plenty of applicants from the uni
on hall but he just didn™t have 
a place for them.  This testimon
y is uncontradicted and I credit 
it. Based on this testimony, I conc
lude that Respondent thereby 
violated Section 8(a)(1) of the Act and recommend that the 
Board so find. 
Complaint paragraph 6(e) alleges that on about January 29, 
1996, at its Port Orange office, Respondent, by Gee, impliedly 
threatened employees that unio
n applicants ordered not be 
hired.  My initial examination of
 the evidence does not disclose 
a violation at that time, but I will
 review the record again before 
issuance of the certification of this bench decision. 
Complaint paragraph 7 alleges that Respondent maintained 
in effect, a rule prohibiting 
employees from discussing their 
wage  42 rates among themselves under penalty of termination.  Former 
employee Fisher™s testimony establishes the existence of this 
rule.  Although I did not credit 
Fisher™s testimony concerning 
statements attributed to Barbara Scott, I do credit Fisher™s tes-
timony regarding the work rule because it is corroborated by a 
copy of the rule itself, which 
is in evidence as General Coun-
sel™s Exhibit 19.  This prohibition clearly interferes with em-

ployee™s rights to engage in th
e protected concerted activity of 
discussing working conditions.  See e.g. 
Phoenix Transit Sys-tem, 337 NLRB 78 (May 10, 2002). 
I recommend that the Board find that Respondent thereby 
violated Section 8(a)(1) of the Act. 
Complaint paragraph 8 alleges that since on or about October 
27, 1995, Respondent, by use of 
his job application, interro-gated applicants about their union membership.  As already 
noted, credible evidence establishes that applicants were asked 
to answer a handwritten question on the back of the application 
concerning their union affiliation. 
I conclude that the Government has established this allega-
tion and recommend that the Board find that Respondent 
thereby violated Section 8(a)(1) of the Act. 
Complaint paragraph 9 alleges that on various specified 
dates, Respondent refused to consider for hire and/or to hire 17 
job applicants identified by name.  Respondent has denied this 
allegation.  The evidence establishes that Respondent unlaw-fully 
 43 refused to consider for hire or to hire at least some of these 

applicants, most notably Chri
stopher Downs and Robert Mur-
phy.  After further review of the record, I will make specific 

findings with respect to each of the 17 applicants in the certifi-
cation of bench decision. 
When the transcript of this 
proceeding has been prepared, I 
will issue a certification which attaches as an exhibit the por-
tion of the transcript reporting this bench decision.  The certifi-
cation also will include provisi
ons relating to the findings of 
fact, conclusions of law, remedy, 
order, and notice.  When that 
certification is served upon the parties, the time period for filing 
an appeal will begin to run. 
The hearing is closed. 
(Whereupon, at 11:15 a.m., the h
earing in the above-entitled 
matter was closed.) 
[Recommended Order omitted from publication.]  
  